             Case 1:20-cv-09526-JPC Document 41 Filed 12/23/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KATHLEEN VALENTINI et al.,                                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20-CV-9526 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
GROUP HEALTH INCORPORATED et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On December 16, 2020, Defendants CareCore National LLC d/b/a eviCore (“eviCore”);

the entity named in the Complaint as Group Health Incorporated, which is now formally

EmblemHealth Plan, Inc. (“GHI”); and Emblem Health, Inc. (“Emblem”) filed a letter requesting

leave to file certain exhibits, as well as references to those exhibits in their respective Motions to

Dismiss, under seal.        (Dkt. 16.)      In that request, Defendants sought to seal (1) the GHI

Comprehensive Benefits Plan and (2) Plaintiff’s medical records, which Defendants contend are

protected by the Health Insurance Portability and Accountability Act (“HIPAA”). (Id.) On

December 17, 2020, Defendants filed a letter seeking to withdraw their motion to seal the GHI

Comprehensive Benefits Plan. (Dkt. 28.) Later that day, Plaintiffs filed a letter opposing

Defendants’ motion to seal and reserving their right to seek sanctions under Federal Rule of Civil

Procedure 11 against Defendants for filing that motion. (Dkt. 34.) On December 21, 2020,

pursuant to an Order from the Court (Dkt. 36), Defendants filed a response to Plaintiffs’ letter

(Dkt. 39).

                                           I.       Legal Standard

        HIPAA and the accompanying regulations promulgated by the United States Department
          Case 1:20-cv-09526-JPC Document 41 Filed 12/23/20 Page 2 of 4


of Health & Human Services exempt from disclosure “protected health information” “except as

permitted or required by” 45 C.F.R. Pt. 164, Subpt. E and 45 C.F.R. Pt. 160, Subpt. C. See 45

C.F.R. § 164.502(a). The term “health information” covers, among other things, “past, present, or

future physical or mental health or condition of an individual; the provision of health care to an

individual; or the past, present, or future payment for the provision of health care to an individual.”

Id. § 160.103.

       Courts in this Circuit generally take two approaches to sealing medical records. Some

courts hold that there is no common law or First Amendment right to medical records protected

by HIPAA. See Offor v. Mercy Med. Ctr., 167 F. Supp. 3d 414, 445 (E.D.N.Y. 2016) (“Courts in

this Circuit have repeatedly held that information protected by HIPAA is not subject to a First

Amendment or common-law right of access and thus have sealed docket entries and redacted

documents that contain such information.”), vacated in part on other grounds, 676 Fed. App’x.

51 (2d Cir. 2017). Other courts apply the traditional balancing test outlined in Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). See, e.g., United States v. King, No. 10 Cr. 122

(JGK), 2012 WL 2196674, at *2 (S.D.N.Y. June 15, 2012); Northrop v. Carucci, No. 304 Civ. 103

RNC, 2007 WL 685173, at *3 n.6 (D. Conn. Mar. 5, 2007). Under that test, in considering a

request for sealing of judicial documents—such as filings in connection with a motion to dismiss—

a court must analyze the weight of the presumption of access, and balance competing

considerations to determine if sealing is warranted. Lugosch, 435 F.3d at 119–20. “‘[D]ocuments

may be sealed if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.’” Id. at 120 (quoting In re

New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)).

                                           II.     Discussion

       Defendants seek leave to file Plaintiff’s medical records under seal on the basis that they


                                                  2
          Case 1:20-cv-09526-JPC Document 41 Filed 12/23/20 Page 3 of 4


are prohibited from disclosing those records under HIPAA. Plaintiffs oppose Defendants’ request,

first contending that “case law is pristinely clear that the HIPAA protections for disclosure of

health information are not applicable when a plaintiff puts her health information at issue.” ((Dkt.

34 at 2 (citing Vargas v. United States, 401 F.Supp. 3d 346 (E.D.N.Y. 2018), Koump v. Smith, 25

N.Y.2d 287 (Ct. of App. 1969), Arons v. Jutkowitz, 9 N.Y.3d 393 (2007), and Browne v. Horbar,

792 N.Y.S.2d 314 (Sup. Ct. 2004).)

       Plaintiffs’ argument is unavailing. The cases that Plaintiffs cite support the commonsense

proposition that a plaintiff cannot bring a lawsuit, put her health at issue, and then prevent the

opposing party from obtaining records relevant to those claims. Whether a defendant must, or is

even permitted to, file a plaintiff’s medical records on the public docket is a different question

altogether. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984) (“[P]retrial depositions and

interrogatories are not public components of a civil trial.”). In fact, because a plaintiff maintains

significant privacy rights to her medical information, courts regularly seal records protected from

disclosure by HIPAA. See, e.g., McCracken v. Verisma Sys., Inc., No. 6:14 Civ. 06248 (MAT),

2017 WL 4250054, at *4 (W.D.N.Y. Sept. 26, 2017).

       Plaintiffs further contend that “the Complaint waived all privacy protections” and that

Plaintiffs have “no objection to the inclusion of the Plaintiff’s protected health information in

Defendants’ filings.” (Dkt. 34 at 2.) Defendants respond that they “are far from comfortable”

concluding that the filing of the Complaint constituted a knowing waiver of any rights. (Dkt. 39

at 1.) At this time, Plaintiffs have provided no support for their assertion that they have properly

waived their confidentiality rights such that Defendants would not violate HIPAA if they were to

file the documents publicly. Moreover, for the reasons outlined above, the Court does not agree

that filing a complaint absolutely waives any right to privacy.

       Therefore, the Court turns to whether sealing is warranted under Lugosch. In this case, the


                                                 3
          Case 1:20-cv-09526-JPC Document 41 Filed 12/23/20 Page 4 of 4


medical filings, when submitted in connection with the Motions to Dismiss, are judicial

documents. See Lugosch, 435 F.3d at 119 (stating that a common law presumption of access

attaches to a “judicial document,” which is one “relevant to the performance of the judicial function

and useful in the judicial process” (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir.

1995)). There is at least some presumption of public access to these documents, as they “directly

affect an adjudication” and are central to “the exercise of Article III judicial power.” United States

v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995).

       However, there are important countervailing interests here, namely Plaintiffs’ privacy

interests and Defendants’ legal obligations under HIPAA. Although this case is unusual because

Plaintiffs are not resisting disclosure, it appears from their letter they are of the mistaken belief

that they have no privacy interests here and that HIPAA does not apply. The Court finds therefore

concludes that Plaintiffs’ privacy interests and Defendants’ legal obligations outweigh the

presumption of public access at this time. Importantly, Plaintiffs have not sought to compel

Defendants to disclose any information in this case, but are rather simply opposing Defendants’

efforts to comply with their legal obligations. Accordingly, Defendants’ request to withdraw their

motion to seal the GHI Comprehensive Benefits Plan is GRANTED, and their motion to seal

Plaintiff’s confidential health records and references to those records in their Motions to Dismiss

is GRANTED. This Order, of course, does not address Plaintiffs’ right to disclose any personal

medical records in their own motion practice.

       The Clerk of the Court is respectfully directed to close the motions pending at docket

numbers 16 and 28.

       SO ORDERED.

Dated: December 23, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge


                                                  4
